     Case 2:18-cv-04241-DJH Document 34 Filed 01/24/19 Page 1 of 4



 1   Michael T. Liburdi (#021894)
     Daniel B. Seiden (#026728)
 2   GREENBERG TRAURIG, LLP
     2375 East Camelback Road, Suite 700
 3   Phoenix, Arizona 85016
     Telephone: 602.445.8000
 4   Facsimile: 602.445.8100
     Email: liburdim@gtlaw.com
 5           seidend@gtlaw.com
 6   Brett W. Johnson (#021527)
     Colin P. Ahler (#023879)
 7   Andrew Sniegowski (#031664)
     SNELL & WILMER L.L.P.
 8   One Arizona Center
     400 East Van Buren, Suite 1900
 9   Phoenix, Arizona 85004-2202
     Telephone: 602.382.6000
10   Facsimile: 602.382.6070
     Email: bwjohnson@swlaw.com
11            cahler@swlaw.com
              asniegowski@swlaw.com
12
     Anni L. Foster (#023643)
13   General Counsel
     OFFICE OF ARIZONA GOVERNOR DOUGLAS. A. DUCEY
14   1700 West Washington Street
     Phoenix, Arizona 85007
15   Telephone: 602.542.4331
     Email: afoster@az.gov
16
     Attorneys for Defendant Doug Ducey
17
                         UNITED STATES DISTRICT COURT
18
                                   DISTRICT OF ARIZONA
19
     William Price Tedards, Jr.; Monica Wnuk;     Case No. 2:18-cv-4241-PHX-DJH
20
     Barry Hess; Lawrence Lilien; and Ross
21   Trumble,                                     REPLY IN SUPPORT OF MOTION
                                                  FOR EXPEDITED RULE 16
22                           Plaintiffs,          CONFERENCE
23   v.
                                                  Assigned to Hon. Diane J. Humetewa
24   Doug Ducey, Governor of Arizona, in his
     official capacity, and Jon Kyl, Senator of
25   Arizona, in his official capacity,
26                           Defendants.
27
28

     PHX332877479
                                                                 Case 2:18-cv-04241-DJH Document 34 Filed 01/24/19 Page 2 of 4



                                                            1          Defendant, Douglas A. Ducey, Governor of the State of Arizona, files this Reply
                                                            2   in support of his Motion for Expedited Rule 16 Conference. [Doc. 30].
                                                            3          Rule 16 permits the Court to hold a pretrial conference to “establish[] early and
                                                            4   continuing control so that the case will not be protracted because of lack of
                                                            5   management.” F. R. Civ. P. 16(a)(2). Conferences of this nature are routinely granted at
                                                            6   the Request of a party. This lawsuit seeks profound constitutional relief—including the
                                                            7   unseating of a U.S. Senator—and Gov. Ducey is seeking this Court’s early intervention
                                                            8   to establish how the case will be handled and these issues will be addressed.
                                                            9          Three motions are pending before the Court:           Gov. Ducey’s Rule 12(b)(6)
                                                           10   Motion to Dismiss [Doc. 21]; (b) Plaintiffs’ Renewed Motion for Preliminary Injunction
                                                           11   and Permanent Injunction Pursuant to Rule 65(a)(2) [Doc. 14]; and (c) Plaintiffs’
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12   Motion to Consolidate Preliminary Injunction Hearing with a Trial on the Merits under
                                                                Rule 65(a)(2) [Doc. 16]. Plaintiffs served the Attorney General of Arizona on January
   G REENBERG T RAURIG
                            PHOENIX, ARIZONA 85016




                                                           13
                                (602) 445-8000




                                                           14   14, 2019 and they assert that Senator McSally was served on January 16, 2019. 1 Under
LAW OFFICES




                                                           15   Rule 5.1(c) the Attorney General of Arizona has 60 days to file a motion to intervene, if
                                                           16   he elects to do so. Senator McSally also has 60 days to respond, under Rule 12(a)(2)
                                                           17   and (a)(3).
                                                           18          There is nothing extraordinary about a request for a rule 16 conference: Counsel
                                                           19   for Gov. Ducey simply want to discuss with the Court a timeframe for scheduling
                                                           20   hearings on those motions, what parties will be present, and whether witnesses and
                                                           21   evidence should be presented. Such a conference would benefit both the Court and the
                                                           22   parties.
                                                           23   ///
                                                           24   ///
                                                           25   ///
                                                           26
                                                                1
                                                           27    This information was provided in Plaintiff’s Reply in Support of their Motion to Consolidate
                                                                Preliminary Injunction Hearing with a Trial on the Merits under Rule 65(a)(2), filed January
                                                           28   18, 2019. Counsel has not been able to confirm.

                                                                                                             1
                                                                PHX332877479
                                                                Case 2:18-cv-04241-DJH Document 34 Filed 01/24/19 Page 3 of 4



                                                            1          DATED this 24th day of January, 2019.
                                                            2
                                                                                                       By:/s/ Michael T. Liburdi
                                                            3                                              Michael T. Liburdi
                                                            4                                              Daniel B. Seiden
                                                                                                           GREENBERG TRAURIG, LLP
                                                            5                                              2375 East Camelback Road, Suite 700
                                                                                                           Phoenix, Arizona 85016
                                                            6
                                                                                                             Brett W. Johnson
                                                            7                                                Colin P. Ahler
                                                                                                             Andrew Sniegowski
                                                            8                                                SNELL & WILMER L.L.P.
                                                                                                             One Arizona Center
                                                            9                                                400 East Van Buren, Suite 1900
                                                                                                             Phoenix, Arizona 85004-2202
                                                           10
                                                                                                             Anni L. Foster
                                                           11                                                General Counsel
                                                                                                             OFFICE OF ARIZONA GOVERNOR
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12                                                DOUGLAS A. DUCEY
                                                                                                             1700 West Washington Street
   G REENBERG T RAURIG
                            PHOENIX, ARIZONA 85016




                                                           13                                                Phoenix, Arizona 85007
                                (602) 445-8000




                                                           14
LAW OFFICES




                                                                                                             Attorneys for Defendant Doug Ducey
                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                         2
                                                                PHX332877479
                                                                Case 2:18-cv-04241-DJH Document 34 Filed 01/24/19 Page 4 of 4



                                                            1                               CERTIFICATE OF SERVICE
                                                            2         I hereby certify that on January 24, 2019, I electronically transmitted the attached
                                                                       document to the Clerk's Office using the CM/ECF System for filing and transmittal
                                                            3          of a Notice of Electronic Filing to the CM/ECF registrants.
                                                            4

                                                            5                                             By: /s/ Jacqueline Thomas
                                                                                                              Employee, Greenberg Traurig, LLP
                                                            6

                                                            7

                                                            8

                                                            9

                                                           10

                                                           11
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12
   G REENBERG T RAURIG
                            PHOENIX, ARIZONA 85016




                                                           13
                                (602) 445-8000




                                                           14
LAW OFFICES




                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                            3
                                                                PHX332877479
